DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 5, 7, and 9-12 and the semiochemical being a sex pheromone in the reply filed on 10/19/21 is acknowledged. Accordingly, claims 1-4 are withdrawn as being directed to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5, 7, 9-12 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 
Claim 5 provides for the use of “an effective flow rate” but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it recites “A method for controlling at least one coccoid insect pest, the method comprising a use…”. Thus, the claimed method merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) and as such is indefinite.
Claims 7 and 9-12 are also rejected because they depend from claim 5 and do not resolve the issue with respect to the claimed method which has no active steps, e.g. a use of an effective flow rate is not an active step of a method.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends from claim 5 which requires the semiochemical/pheromone to be selected from the claimed list, whereas claim 7 claims methods wherein the semiochemical is any sexual pheromone which is broader than the specific compound list claimed in claim 5, especially since it appears that all of the semiochemicals claimed in claim 5 are sex pheromones and as such claim 7 also does not further limit claim 5 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cocco  et al. (J. of Insect Science, 2014, 14(144), 1-8, from IDS) and further in view of Reinke et al. (US20130283673).

Applicant’s claim:
--  A method for controlling at least one coccoid insect pest, the method comprising a use of an effective flow rate of at least one semiochemical combined with at least one toxic substance wherein said effective flow rate is wherein the semiochemical is selected from [(7S,3S)-2,2-dimethyl-3- (prop-1-en-2-yl)cyclobutyl)|methyl (A)-2-methylbutanoate, (3S,6A)-3-methyl-6- isopropenyl-9-decen-1-yl acetate and (3S,6S)-3-methyl-6-isopropenyl-9- decen-1-yl acetate, (3S)-(F)-6-isopropyl-3,9-dimethyl-5,8-decadienyl acetate, (1R,2S)-cis-2-isopropenyl-1-(4’-methyl-4’-penten-1’-yl)-cyclobutane — ethanol acetate, (5A,6E)-5-isopropyl-8-methyl-6,8-nonadiene-2-one, 3-methyl-3- butenyl 5-methylhexanoate; (A)-(-)-lavandulyl propionate, (A)-(-)-lavandulyl acetate, (A)-2-isopropenyl-5-methyl-4-hexenyl (S)-2-methylbutanoate, [(A)- 2,2-dimethyl-3-(1-methylethylidene)-cyclobutyl]|methyl (S)-2-methylbutanoate; (1R,3R)-[2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropyl]methyl (R)-2- methylbutanoate; (7R,3R)-cis-2,2-dimethyl-3-isopropenyl- cyclobutanemethanol acetate; (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate; 2-isopropylidene-5-methyl-4-hexen-1-yl butyrate; (&)- 2-isopropyl-5-methyl-2,4-hexadienyl acetate; (6R)-(2)-3 ,9-dimethyl-6- isopropenyl-3,9-decadienyl propionate; (7A,3A)-2,2-dimethyl-3-(2-methylprop- 1-enyl)-cyclopropyl-methyl (R)-2-acetoxy-3-methylbutanoate; 2,6-dimethyl-1 ,5- heptadiene-3-yl acetate; (7A,3R)-3-isopropenyl-2,2-dimethylcyclobutylmethyl 3-methyl-3-butenoate; 2-(1,5,5-trimethylcyclopent-2-enyl)-ethyl acetate; (A, A)- trans-(3,4,5,5-tetramethylcyclopent-2-en-1 -yl)-methyl 2-methylpropanoate; (1R,2R,3S)-(2,3,4,4-tetramethylcyclopentyl)-methyl acetate, (Z)-3,7-dimethyl- 2,/-octadienyl propionate, 3-methylene-7-methyl-7-octenyl propionate, (F)-3,7- dimethyl-2,7-octadienyl propionate and a combination thereof; and wherein the effective flow rate is suitable for attracting and affecting coccoid insects.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 5, 7, 9, and 10-11, Cocco teaches methods of controlling coccoid insects, specifically, the instantly claimed Planococcus ficus, which is in the family Pseudococcidae, by using sex pheromones, specifically S-(+)-lavandulyl senecioate (also known as (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate) and/or its racemic form wherein dispensers comprising the racemic pheromone and a solid matrix membrane which is loaded with the pheromone (e.g. the pheromone is impregnated in/mixed into the solid matrix membrane) is placed in a dispenser and allowed to slowly release the pheromone from the matrix in the dispensers which are placed near grapes to control Planococcus ficus and the flow rate of the pheromone is 0.88 mg/day which reads on the 0.01-75 mg/ha/day instantly claimed which is suitable for attracting and affecting coccoid insects (See entire document; introduction section pg. 1, pg. 2 Materials and method section). Cocco further teaches that it is known to apply the sex pheromones with an insecticide which reads on the claimed toxic substance for effectively reducing mealybug/Planococcus ficus density on crops and reducing crop damage at harvest, which reads on controlling coccoid insects (See pg. 2 Materials and method section). Cocco further teaches wherein the sex pheromones are applied in conjunction with at least one toxic substance, specifically chorpyrifos or lambda cyhalothrin (See Materials and method section pg. 2). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 5, 7, 9-12, Cocco does not specifically teach wherein the pheromone is release at a rate that is mg/ha/day or specifically wherein the semiochemical/sex pheromone applied is only (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate over the racemic form. However, Cocco teaches that it was known in the art to use multiple dispensers in an area and to achieve a release rate/flow rate of the pheromone of 0.88 mg/day. Thus, it would have been obvious for one of ordinary skill in the art to optimize the amount of pheromone release necessary per ha/day in order to afford effective control of the target coccoid insect pests. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It also would have been obvious to select the specific sex pheromone, (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate, because while Cocco teaches using the racemic form in their dispenser it would have been obvious to use the specific isomer (S)-5-methyl-2-(prop-1-en-2-yl)-hex-4-enyl 3-methyl-2-butanonate because this is the specific isomer that has been determined to be the sex pheromone of P. ficus and as such it would have been obvious to use the specifically known sex pheromone of P. ficus in the method of Cocco in order to effectively attract the P. ficus males in order to control infestations of P. ficus by disrupting mating and/or attracting them to an area and treating them with an insecticide, or with an adhesive.
	Regarding claim 12, Cocco does not teach wherein the dispenser has a series of characteristics for attracting and/or affecting the males of at least one species of Coccoidea. However, this deficiency in Cocco is addressed by Reinke. 
	Reinke teaches that it was known to add holes and/or adhesives to dispensers dispensing sex pheromones which attract male insects, wherein as the pheromone attracts the 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to add additional characteristics which affect the male target Coccoid insect pests to the dispensers which dispense the pheromone attractant because otherwise nothing is done to actively control the insects besides treating them with insecticides and insecticides do not kill all the insects in a given area, thus by including adhesives to the dispensers as the target insects are attracted they can be caught in the adhesive and kept from reproducing, etc. It would have been obvious to add this added characteristic to the dispensers because it was known to use multiple methods to attract and kill/control insects in crop areas and by combining multiple methods, e.g. insecticide with pheromone attractant with adhesive surfaces on/in the dispenser one of ordinary skill in the art can readily improve the control of the target coccoid pest population because it is known to combine multiple methods of controlling insects in order to form a more effective method for controlling a target insect pest species. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 5, 7, 9-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616